Title: From John Adams to François Adriaan Van der Kemp, 4 February 1823
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Quincy February 4th. 1823

Thanks for the renewed testimony of your friendship in your kind letter of the 20th.—
 If JQ. or any of my Posterity, do not recognise the obligations of this Country to Holland It will prove in them an ignorance, inattention, and ingratitude unworthy of their name.—You ask the history of my seal, I had it cut immediately after the peace of 83. It was a proud, perhaps a vain exultation, at the preservation of the fisheries, and Western Lands; The French and English exerted all their policy to deprive us of both, but we carried the point against them. The Fisheries were of vast importance to the northern States, and if Millions, of Millions of acres of Land are of any value, The Southern and Western States have reason to exult in the preservation of them. The pine tree, and the Cod Fish represent the fisheries, and the pine timber represent Maine and Sagadahock, The Country in which naval Timber growes. The Buck under the tree represents the western lands, the region of Game and Hunting. I thought the Buckskins and yankees, had reasons to rejoice at the preservation of them. And my heart acknowledges that I feelt no little pride at having had a hand in contending for them—I added the moto. Piscemur venemur ut olim We will Fish, and hunt as usual.—
I do possess a copy of a letter which I wrote to Dr. Price on the French Revolution in 1789. But it is in a letter Book, long since packed away in a trunk which I have given to J. Q. I know nothing of the Book called Ecce Homo, or its Author—I know of nothing in the progressive steps of my Grand Sons, George, John or Charles to displease me—You once offered me a Copy of Manilius the Astronomical Poet, which I then declined, but now I have become a mendicant Fryar, and beg one for the Quincy Library and I pray you to write in it, Presented to the Quincy Library by Fr Ad Vander Kemp—
Your Friends the Quincys, are in Boston. He is acquiring a great Character as Judge—
I am with unchangeable friendship / yours forever  
John Adams
P.S I have found the letters, to Dr. Price, if you have any particular wish for them, I will send them to you—

